Appellant in his motion, we think, confuses the statute now found as Section 5, Article 200a, Vernon's R. C. S., passed at the Regular Session 48th Legislature, page 25, with Art. 5, Sec. 28, of our State Constitution, which latter provision merely authorizes the governor of the State to appoint district judges to succeed those resigned or deceased.
Under the above act of the 48th Legislature, p. 25, there is no appointment of any person to take the place of a judge, deceased or resigned. The act merely provides, among other things, as follows:
"* * * and judges may also be assigned in the manner herein provided for the holding of a district court, when by reason of the death, resignation, or from any cause whatsoever, the office of district judge of the district is or has become vacant."
We think the judge assigned by the Presiding Judge of the Administrative District was not an appointment as is contemplated by Art. 5, Section 28, of the State Constitution. We think this matter was correctly settled in the case of Pierson v. State, referred to in the original opinion, and the motion will be overruled. *Page 400